Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


RCE Entered
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2022 has been entered.
 
Response to Applicant’s Arguments
	Applicant’s arguments are found to be persuasive and hence rejections are now withdrawn; however, updated search revealed a prior art reference which appears to read on at least one instant independent claim, see rejection in below under 35 USC 102. Based on applicant’s arguments and agreement reached during interview held on 21 January, 2022, drawing objections are withdrawn.

Rejection under 35 USC §102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg (US- 2015/0323624-A1).

Claim No
Claim feature
Prior art
Feinberg (US-2015/0323624-A1)
1
A local coil for a magnetic resonance tomography scanner, the local coil comprising: 

Feinberg discloses a local coil (1102, 1103, 1104) for a magnetic resonance tomography scanner, the local coil, cf. Fig. 11A, 11B, and 11C.

an antenna having a conductor loop comprising a plurality of electronic function groups comprising at least a balun, a first preamplifier, and a matching network, wherein the balun and the matching network are each located adjacent to the first preamplifier along the conductor loop; 

See plurality of electronic function groups (“receiver electronics”) on a conductor, cf. Fig. 11A, 11B and 11C.

Feinberg discloses the receiver electronics may comprise a preamplifier 117 and a matching-network (impedance-matching capacitor 115), cf. Fig. 1A. 

The capacitor 115 is located adjacent to the preamplifier 117.




wherein the electronic function groups are arranged in a distributed manner spaced apart from one another along the conductor loop and are electrically connected to one another by flexible conductor segments.

See Figs. 11A, 11B and 11C any of which shows the function groups are electrically connected to one another by conductor segments.

The conductor segments are understood to be reasonably flexible as Feinberg does not state that the conductor segments must be rigid. 
4
The local coil as claimed in claim 1, wherein components of a first one of the electronic function groups are arranged directly on a first one of the flexible conductor segments.


It is unclear what is exactly meant by “arranged directly on a first one of the flexible conductor segments” because instant drawings do not 


The local coil as claimed in claim 1, wherein a first one of the flexible conductor segments has a shielded electrical signal line and/or a control line for the electronic function groups.

Feinberg meets claim 7, as the receiver electronics must have a control line or communication line.
9
The local coil as claimed in claim 1, wherein the local coil has a plurality of antennas with a plurality of conductor loops and the plurality of antennas has electrically conductive connections on the conductor loops, with which the antennas are electrically connected to one another.

See Fig. 10.



Allowable Subject Matter

Claims 15 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to independent claim 15, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a magnetic resonance tomography scanner wherein components of a first electronic function group of the electronic function groups are arranged directly on a first flexible conductor segment of the flexible conductor segments, wherein the first flexible conductor segment includes a bracing in a region of the first electronic function group, as stated in the claim in association with the remaining claim features.
wherein at least one of the flexible conductor segments has a standing wave trap, wherein the first flexible conductor segment is rolled up to form a drum in the standing wave trap, as stated in the claim in association with the remaining claim features.

Claims 2-3, 5,6, 8, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852